DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
During a telephone conversation with James Hasselbeck on 10/7/20 a provisional election was made without traverse to prosecute the invention of specie 2, figures 9 and 9a, claims 1-4 and 6-8. Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typo at line 18 where the word “and” should be “end” to recite “a first end plate”.
Claim 1 appears to have a typo at line 49 and is believed it should read, “such that the axially elastically…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the radial radially inner flow face" and “the radial radially outer flow face” in line 23-24 and “the open central interior of the filter element” in line 29.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the radially inner flow face” and “the radially outer flow face” respectively.
Claim 1 recites the limitation “the annular projection”, "the axial projection” or “the tubular axial projection" in lines 40-41, 42, 43, 45 and 46.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the tubular annular projection”.
Claim 1, line 36-37 recites, “a radially outer surface of the tubular annular projection”. A radially outer surface of the tubular annular projection was previously recited in line 34-35. It is unclear if applicant is reciting a second radially outer surface or if applicant is referring to the already recited radially outer surface. For examination purposes line 36-37 is assumed to recite, “the radially outer surface of the tubular annular projection”.
Claim 3, line 3 recites, “the bulges spaced apart axially on radially inner side of the tubular axial projection”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the bulges spaced apart axially on the radially inner surface of the tubular annular projection”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,456,716.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in claims 1-4, 6 and 8 are also recited in claims 1-3 of the ‘716 patent. The recitation in claim 7 of an annular rim on the end plate is a very common structure in the art and would have been well within the normal capabilities of one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewiss et al. US 5,413,712 in view of Suzuki US 4,454,036.

Claim 1, Gewiss teaches a filter element comprising: a cylindrical filter element (9) of zigzag folded media in a cylindrical shape around a central axis, the filter element having an open interior (26) extending axially on the central axis, the filter media includes first and second opposing axial end faces, a radially inner flow face arranged at and circumferentially surrounding the open interior and the central axis, and extending between the first and second axial end faces, a radially outer flow face arranged at and circumferentially surrounding the radial outer side of the cylindrical shaped filter media and circumferentially surrounding the radially inner flow face, and extending between the first and second axial end faces, one of the flow faces in an unfiltered flow face and the other flow face is a filtered flow face, a first end plate (10) having a radially outer portion that is substantially flat and circular, the first end plate is lying directly on and closing directly against the filter media across the first axial end face from proximate to the radially inner flow face of the filter media to the radially outer flow face of the filter 
Suzuki teaches a filter element comprising: a cylindrical filter element of filter media (101) in a cylindrical shape around a central axis having an open interior extending axially on the central axis, the filter media includes a first end plate (103) having a radially outer portion that is substantially flat and circular and a radially inner portion of the first end plate forming a tubular annular projection (103c) projecting axially outwardly away from the substantially flat portion of the first end plate and the filter media, the tubular annular projection having a central opening extending axially through the tubular annular projection and opening into the open interior of the filter element, an annular non-return diaphragm (110) comprised of an elastomer and coupled onto the tubular annular projection, the diaphragm arranged on the tubular annular projection and extending on both a radially inner surface and on a radially outer surface of the 
The recitation of the axial projection being sized such that the second axial end is supported on an axial stop in an interior of a housing and thus providing a predetermined pretensioning of the non-return diaphragm is a recitation of an intended use of the filter element and does not provide any further structural limitations to the filter element.
Claim 6, Gewiss further teaches the first end plate includes a plurality of radial noses (13) formed directly on a radially outer circumference of the first end plate and projecting radially outwardly away from the filter media and spaced angularly apart on the outer circumference of the first end plate (fig. 2).
Claim 8, Gewiss further teaches a filter arrangement comprising a filter housing (1) and the filter element (9) arranged within the housing and the non-return diaphragm sealably contacts against a sealing surface in an interior of the housing such that the non-return diaphragm is elastically deflectable within a predetermined limit in an axial direction of the filter element (fig. 1) and Suzuki further teaches the tubular annular projection is supported on an axial stop (1091) formed on an interior wall of the filter . 

Claims 2, 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewiss et al. US 5,413,712 in view of Suzuki US 4,454,036 as applied to claim 1 above, and further in view of Binder et al. US 2003/0146149.

Gewiss in view of Suzuki teaches the filter element of claim 1 but does not teach radially inwardly projecting bulges in the radial seal or an annular rim on an outer circumference of the first end plate.
Binder teaches a filter element comprising: a zigzag folded filter media in a cylindrical shape including first and second axial end faces, radially inner and outer flow faces, a first end plate (14) that is substantially flat, an axial projection (29) formed as an annular wall surrounding a central opening in the first end plate, an elastomeric seal (30) arranged on the annular projection and extending on a radially inner surface of the annular projection and on a radially outer surface of the annular projection, the seal being a radial seal, the seal forming two radially inwardly projecting bulges on the radially inner side of the annular wall, the bulges spaced apart axially and separated by an annular groove  and the first end plate has an annular rim formed on a radially outer circumference of the first end plate having a radially inner side arranged on the radially .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewiss et al. US 5,413,712 in view of Suzuki US 4,454,036 as applied to claim 1 above, and further in view of Gebert et al. US 6,585,894.

Gewiss in view of Suzuki teaches the filter element of claim 1 but does not teach a radially innermost edge of the first end plate is arranged on the first axial end face of the filter media and spaced radially inwardly away from the radially inner flow face of the filter media.
Gebert teaches a filter element comprising: a cylindrical filter element (2) of zigzag folded filter media including a first axial end face, a radially inner and outer flow face, a first end plate (1) that is substantially flat and circular lying directly on and closing directly against the filter media from proximate the radially inner flow face to the .

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive.
Applicant indicated a terminal disclaimer was filed with the response of 1/14/21, however, no terminal disclaimer appears in the file and therefore the double patenting rejection is maintained.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778